UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



DARRELL JOSEPH JACKSON, JR.,

         Petitioner,
                v.                                         Civil Action No. 13-1936 (JEB)
UNITED STATES PAROLE
COMMISSION,

         Respondent.


                                   MEMORANDUM OPINION

         Darrell Joseph Jackson, Jr., filed this pro se Petition For a Writ of Habeas Corpus,

alleging that his term of supervised release had expired prior to the U.S. Parole Commission’s

issuance of a violation warrant in June 2012, thus rendering his return to confinement improper.

Although the Warrant Application does indicate an expiration date of April 29, 2012, the

government shows that this was plainly a typo and that the USPC had properly ordered that

Petitioner’s supervised release run until April 29, 2014. As a result, the Court will deny the

Petition.

    I.      Background

         The U.S. Parole Commission does a commendable job in its Opposition of explaining the

lengthy procedural history of this D.C. Superior Court case, which this Court will briefly recap.

When he was released from incarceration in December 2007, Petitioner began service of a five-

year term of supervised release, which would terminate in December 2012. See Opp., Exh. 2

(Certificate of Supervised Release). After violating the terms of such release, Petitioner was

arrested in August 2008 and agreed to an additional 12 months’ imprisonment, followed by a


                                                  1
new 48-month term of supervised release. See Opp., Exh. 4 (Response to Expedited Revocation

Proposal). He then began his supervised release in August 2009, which term would run until

August 2013. See Opp., Exh. 6 (Certificate of Supervised Release). Arrest on a subsequent

violator warrant in September 2010 led to no additional punishment. See Opp., Exh. 8 (D.C.

Probable Cause Hearing Digest); Exh. 11 (SRAA Local Revocation). In October 2011, Jackson

was arrested on yet another violation warrant and agreed to a new 11-month term of

imprisonment, followed by a new 25-month term of supervised release. See Opp., Exh. 15

(SRAA Revocation). He was released on March 30, 2012, to begin this 25-month term, which

would expire on April 29, 2014. See Opp., Exh. 15-A (Certificate of Supervised Release).

         When he violated this latest supervision on April 9, 2012 (only ten days after release), the

USPC issued its last violation warrant on June 5, 2012. This is where the error occurred. In the

date for “Termination of Supervision,” the warrant application lists “4/29/2012,” instead of the

correct date of 4/29/2014. See Pet. at ECF p. 7 (Warrant Application). For some reason,

Petitioner was not arrested on the June 2012 warrant until October 2013, and after his December

2013 hearing, he was sentenced to a 13-month term of imprisonment with no further supervised

release. See Opp., Exh. 19 (SRAA Local Revocation).

         Jackson then brought this Petition for a Writ of Habeas Corpus.

   II.      Analysis

         In his Petition, Jackson first claims a due-process violation in that his sentence expired

prior to the supervised-release warrant being issued. He also alleges: “Due process violation in

Accord with the American Disability Act under Mental Health[.] Defendant Richardson Rights

were violate in accord with mental health provisions under the color of law void ab initio [sic].”

Pet. at ECF p. 5.



                                                   2
        District of Columbia prisoners are entitled to habeas corpus relief if they establish that

their “custody [is] in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2241(c)(3). In this matter, Petitioner asserts that the foregoing alleged misconduct

deprived him of due process. A parolee has a Fifth Amendment liberty interest in maintaining

his conditional freedom and therefore is entitled to due process prior to revocation. See Ellis v.

District of Columbia, 84 F.3d 1413, 1420 (D.C. Cir. 1996) (citing Morrissey v. Brewer, 408 U.S.

471 (1972)).

        As to Jackson’s first claim – i.e., that the issuance of the warrant occurred after the

expiration of his supervision – the Court has already explained that any confusion derives from

the typographical error on the Warrant Application. See Section I, supra. He does not contend

that he was improperly sentenced in November 2011 to an 11-month term of imprisonment to be

followed by a 25-month term of supervised release. Nor does he challenge that such release term

began in March 2012 and was set to end in April 2014. The fact that the Warrant Application

mistakenly said “4/29/2012” does not change that or somehow give rise to a due-process claim

here. See, e.g., Atkinson v. Guzik, No. 95-5261, 1995 WL 499502, at *2 (6th Cir. 1995) (“A mere

clerical error or misuse of semantics in a Commission document does not preclude the Commission’s

proper application of its regulations and the applicable statutes.”); Hammons v. Sheriff of Jefferson

County, Tex., 901 F.2d 59, 60 (5th Cir. 1990) (technical and non-prejudicial error in parole warrant

did not result in constitutional violation; “technical error which does not in any way prejudice the

prisoner does not serve to void the warrant”); Wenger v. Graber, No. 00-6212, 2001 WL 830970, at

*2 (N.D. Ill. 2001) (Report and Recommendation) (“Wenger is not entitled to benefit from a clerical

error on the certificate of parole. It is a well settled rule that a clerical error in a government agency

communication does not affect an otherwise valid judgment or sentence pronouncement.”).




                                                     3
          Jackson’s second claim, which ostensibly relates to the Americans with Disabilities Act,

requires no analysis because it is incomprehensible. It refers to “Defendant Richardson,” the

“American Disability Act,” and “mental health provisions.” Pet. at ECF p. 5. As Petitioner does

not explain what he is complaining about and as the Court cannot on its own decipher the

problem, such allegation cannot proceed further.

   III.      Conclusion

          The Court, therefore, will issue a contemporaneous Order denying the Petition.



                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge

Date: February 21, 2014




                                                  4